DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 04/12/2021 has been entered. Claims 1-7, 9-18, 20-23 remain pending in the application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable by Park(US20170265703) in view of Angle(US20130207282).
Regarding claim 1, Park teaches a method of operating at least one autonomous cleaning robot, the method comprising:
 receiving, at a handheld computing device, a first input representing a first cleaning schedule for the at least one autonomous cleaning robot, the first cleaning schedule comprising a first set of rooms with respective first cleaning modes ([0102] disclosing a handheld computing device for operating an autonomous cleaning robot. [0180], [0183] & Fig 13-19 disclosing receiving a first input on the handheld computing device for scheduling cleaning schedule parameters comprising a first set of rooms with first cleaning mode, the mode can be one time cleaning or everyday cleaning, the mode can also be the order of cleaning);
Presenting, on a display of the handheld computing device, the first cleaning schedule (Fig. 13 disclosing a first cleaning schedule displayed on the handheld computing device);
receiving, at the handheld computing device, a second input representing a second cleaning schedule for the autonomous cleaning robot, the second cleaning schedule comprising with respective second cleaning mode different than the first cleaning mode(fig 13 and 17 disclosing the options to select a second input for at least a second cleaning schedule comprising different cleaning mode than a first schedule, the modes can be a different order of cleaning or a different frequency of cleaning once or everyday);
Presenting, on the display of the handheld computing device, the second cleaning schedule and the first cleaning schedule (Fig 13-19 disclosing multiple schedules displayed on a handheld computing device);
and initiating a transmission to the at least one autonomous cleaning robot, based on the first cleaning schedule or the second cleaning schedule, the transmission comprising data for causing the autonomous cleaning robot to initiate a cleaning  ([0198] disclosing transmitting the schedules to the autonomous robot and the autonomous robot initiating the mission per the schedule).
Park does not teach the second cleaning schedule comprising a second set of rooms.
Angle teaches the second cleaning schedule comprising a second set of rooms(Figure 11 and 18 discloses at least a first and a second schedules with different set of rooms).
Park and Angle are analogous art because they are in the same field of endeavor, robot cleaners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Angle of the second cleaning schedule comprising a second set of rooms in order to allow the user to efficiently customize the set of rooms to be cleaned in each schedule.

Regarding claim 2, Park as modified by Angle teaches The method of claim 1, wherein at least one room in the second set of rooms is different from the first set of rooms (Angle figure 11 and 18 discloses at least a first and a second schedules with different set of rooms).

Regarding claim 3, Park as modified by Angle teaches The method of claim 1, wherein the first cleaning schedule and the second cleaning schedule are scheduled for  (Park Fig 13-19 disclosing the first and second cleaning schedules can be selected for the same day).

Regarding claim 4, Park as modified by Angle teaches the method of claim 1. Park as modified by Angle does not yet teach wherein the first modes comprise a first number of cleaning passes, and the second modes comprise a second number of cleaning passes. 
Angle teaches wherein the first modes comprise a first number of cleaning passes, and the second modes comprise a second number of cleaning passes. ([0164] disclosing choosing at least a first and a second mode that can comprise different number of passes).
Park as modified by Angle and Angle are analogous art because they are in the same field of endeavor, autonomous cleaning robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park as modified by Angle to incorporate the teaching of Angle of wherein the first set of cleaning schedule parameters comprises a setting for a number of cleaning passes in order to allow the user to efficiently customize the number of cleaning passes for each mode selected.

Regarding claim 5, Park as modified by Angle teaches The method of claim 1,wherein the first cleaning schedule presented on the display is selectable to activate or deactivate the first cleaning schedule (Park [0155] and [0207]disclosing the start/end command for activating or deactivating cleaning). 

Regarding claim 6 Park as modified by Angle teaches The method of claim 1, wherein at least one of the first cleaning schedule and the second cleaning schedule is selectable to be activated in a recurring manner (Park Fig 17 disclosing cleaning schedules can be scheduled in a recurring manner).

Regarding claim 7, Park as modified by Angle teaches The method of claim 1, wherein at least one of the first cleaning schedule and the second cleaning schedule is selectable to be activated for a single instance (Park Fig 17 disclosing cleaning schedules can be scheduled to initiate once only).

Regarding claim 9, Park as modified by Angle teaches The method of claim 1, wherein at least one of the first cleaning schedule or the second cleaning schedule comprises selectable rooms for cleaning by the at least one autonomous cleaning robot (Park [180], [183], Fig 13-19 disclosing selectable rooms for at least a first and a second cleaning schedule).

Regarding claim 10, Park as modified by Angle teaches The method of claim 1, wherein at least one of the first set of cleaning schedule or the second set of cleaning schedule comprises a selection to clean all of the first or the second set of rooms during the cleaning mission (Park fig 13 disclosing all areas can be selected to be cleaned in a continuous manner).

	Claims 12-18 and 20-21 are rejected for similar reasons of claims 1-7 and 9-10 respectively, see above rejections.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Park (US20170265703) in view of Angle and Orzechowski(US20200069140).

Regarding claim 11, Park as modified by Angle teaches The method of claim 1. Park as modified by Angle does not teach wherein at least one of the first cleaning schedule or the second cleaning schedule comprises selectable floors for cleaning by the autonomous cleaning robot.
Orzechowski teaches wherein at least one of the first cleaning schedule or the second cleaning schedule comprises selectable floors for cleaning by the autonomous cleaning robot([0081] disclosing the cleaning schedule parameters comprises selectable floors).
Park as modified by Angle and Orzechowski are analogous art because they are in the same field of endeavor, autonomous cleaning robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park as modified by Angle to incorporate the teaching of Orzechowski of wherein at least one of the first cleaning schedule or the second cleaning schedule comprises selectable floors for cleaning by the autonomous cleaning robot in order to generate and use a different floor plan when placed on a different floor.
Claim 22 is rejected for similar reasons as claim 11, see above rejection.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Park (US20170265703) in view of Angle and Shaw(US20180311815).

Regarding claim 23, Park as modified by Angle teaches the method of claim 1, Park as modified by Angle does not teach wherein the first modes comprise a first cleaning task for a first autonomous cleaning robot, and the second modes comprise a second cleaning task for a second autonomous cleaning robot; and the transmission comprises data for causing the first and second autonomous robots to perform respectively the first and second cleaning tasks coordinately at different times.
Shaw teaches wherein the first modes comprise a first cleaning task for a first autonomous cleaning robot, and the second modes comprise a second cleaning task for a second autonomous cleaning robot([0028] disclosing at least a first and a second cleaning mode with a first and a second cleaning task for multiple robots “at least a first and second autonomous robots”) ; and 
the transmission comprises data for causing the first and second autonomous robots to perform respectively the first and second cleaning tasks coordinately at different times([0028] disclosing the robots can perform tasks in parallel where one robot can vacuum and the other robot can mop. This can be undersrtood to mean the autonomous robots perform the first and second cleaning tasks coordinately at different times “in parallel vacuuming and cleaning means one has to be performed before the other which is at different times”).
Park as modified by Angle and Shaw are analogous art because they are in the same field of endeavor, autonomous cleaning robots. It would have been obvious to one in order to efficiently accomplish different tasks by coordination of different robots.
Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument in regards to claim 1 that “Park fails to disclose a first cleaning schedule and a second cleaning schedule and first set of rooms with respective cleaning modes and a second cleaning schedule with respective second cleaning modes”, a first schedule may be set in Park for a first set of rooms with a first respective cleaning mode “order of rooms cleaning for example”. A second schedule can be scheduled for a second set of room with different cleaning modes such as “a different order of room cleaning than the first schedule”. It is noted that the second set of rooms may be the same as the first set of rooms but each schedule has a different mode for the set of rooms. Claim 1 is rejected under 35 USC 103 by park in view of Angle. Park teaches at least a first and a second schedule with different modes (figures 13-19), while Angle teaches a second schedule with at least one room different than the first schedule (Figure 11).

In response to applicant’s argument about Angle is silent about first and second cleaning schedules, claim 1 is rejected by Park as stated above for disclosing the first and the second cleaning schedules. Also Angle in Figure 11 shows at least a first and second schedules.
As for the 102/103 rejection and the 103 rejection that depend on the rejection to claim 1, Park as modified by Angle discloses all the limitations of claim 1, see above rejection, and thus the combination of the secondary references is obvious.
With respect to applicant’s argument that the start/end commands fall short of a disclosure of selectable activation or deactivation of a cleaning schedule. Park discloses that the start button for example in [0207] can activate the robot to operate according to a schedule which can be interpreted as activating the schedule. On the other hand, the end button is used to end the cleaning of the robot which is understood to mean end the scheduled work that the robot may be doing and thus deactivating the cleaning schedule.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.

US-20170113354 teaches a remote control for scheduling autonomous robot cleaner.
US-20200029774 teaches autonomous robot cleaners scheduling.
US-20160135655 disclosing different cleaning schedules for robot cleaners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 5712703603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 4145 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664